1

2

3

4

5

6                                UNITED STATES DISTRICT COURT

7                                       DISTRICT OF NEVADA

8                                                   ***

9     RICHARD MILEWSKI,                                      Case No. 3:19-cv-00094-MMD-WGC

10                                          Plaintiff,               ORDER
             v.
11
      NEVADA DEPARTMENT OF
12    CORRECTIONS, et al.,

13                                     Defendants.

14

15

16   I.     DISCUSSION

17          Plaintiff, who is a prisoner in the custody of the Nevada Department of Corrections

18   (“NDOC”), has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983. (ECF No.

19   1-1). Plaintiff has neither paid the full filing fee for this matter nor filed an application to

20   proceed in forma pauperis.

21          Pursuant to 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must

22   complete an application to proceed in forma pauperis and attach both an inmate account

23   statement for the past six months and a properly executed financial certificate. The Court

24   will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but will not file it until the matter

25   of the payment of the filing fee is resolved. Plaintiff will be granted an opportunity to file

26   an application to proceed in forma pauperis, or in the alternative, pay the full filing fee for

27   this action. If Plaintiff chooses to file an application to proceed in forma pauperis he must

28                                                       1
1
     file a fully complete application to proceed in forma pauperis, including the required
2
     financial attachments.
3
     II.    CONCLUSION
4
            For the foregoing reasons, IT IS ORDERED that the Clerk of the Court SHALL
5
     SEND Plaintiff the approved form application to proceed in forma pauperis by a prisoner,
6
     as well as the document entitled information and instructions for filing an in forma pauperis
7
     application.
8
            IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
9
     Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis, on
10
     the correct form with complete financial attachments in compliance with 28 U.S.C. §
11
     1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
12
     fee and the $50 administrative fee).
13
            IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
14
     dismissal of this action may result.
15
            IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint
16
     (ECF No. 1-1), but shall not file it at this time.
17
            DATED: February 26, 2019.
18

19

20                                                UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26

27

28                                                   2
